Filed 3/10/15
                          CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                    DIVISION EIGHT


THE PEOPLE,                                      B252684

        Plaintiff and Respondent,                (Los Angeles County
                                                 Super. Ct. No. MA059058)
        v.

MYLYN C. JOHNSON,

        Defendant and Appellant.



        APPEAL from a judgment of the Superior Court of Los Angeles County.
Bernie La Forteza, Judge. Affirmed in part, reversed in part, and remanded.


        Victoria H. Stafford, under appointment by the Court of Appeal, for Defendant
and Appellant.


        Kamala D. Harris, Attorney General, Lance E. Winters, Assistant Attorney
General, Paul M. Roadarmel, Jr. and Stephanie A. Miyoshi, Deputy Attorneys General,
for Plaintiff and Respondent.


                        ___________________________________
       This case concerns the proper interpretation of Penal Code section 647,
subdivision (j)(2),1 which, in brief, criminalizes the act of secretly filming or
photographing an “identifiable person” under or through that person’s clothing so as to
view the person’s body or undergarments, for sexual gratification, under circumstances in
which the person has a reasonable expectation of privacy. Defendant Mylyn Johnson was
charged with 12 counts of violating section 647, subdivision (j)(2). The jury was shown
video footage defendant had recorded in which he followed women and filmed under
their skirts, without their knowledge. In some cases, the resulting footage did not capture
the women’s faces, or their profiles. During closing arguments, the prosecution and
defense advanced two competing definitions of “identifiable person.” The jury found
defendant guilty on all counts under section 647, subdivision (j)(2).
       On appeal, defendant contends: (1) the convictions on five of the counts must be
reversed because there was no evidence he filmed “identifiable” persons, in that the
women could not possibly be identified from the video footage; (2) the trial court erred in
failing to sua sponte define “identifiable person” for the jury; and (3) defense counsel
rendered ineffective assistance of counsel in failing to object to the prosecutor’s
definition of “identifiable person.” We conclude that to establish the defendant has
filmed an “identifiable person,” the prosecutor must prove that when all of the evidence
is considered, it is reasonably probable someone could identify or recognize the victim;
this may include the victim herself or himself. Although we conclude there was
sufficient evidence adduced in this case to satisfy this standard on each of the challenged
counts, we reverse the judgment as to the five challenged counts due to prejudicial
instructional error.




1      All further section references are to the Penal Code unless otherwise specified.

                                              2
                 FACTUAL AND PROCEDURAL BACKGROUND
       In March 2013, Andrea M. and her sister, Raquel M., were shopping at a Target
store in Lancaster. Andrea noticed defendant was following them. He was holding a
black phone. At one point, defendant kneeled down and pretended to get something, then
aimed the phone under Andrea’s skirt. Andrea was surprised. She thought the incident
was “creepy” and, with Raquel, reported it to a Target employee. A Target security
employee began observing defendant through store surveillance cameras. As the security
employee watched, defendant followed a woman in the store. At strategic moments, he
bent down and used his phone to film under her dress. The security employee called
police, then followed defendant when he left the store.
       A Los Angeles County deputy sheriff eventually arrived and stopped defendant.
Defendant was holding a phone in one hand and a tablet computer in the other. He
admitted he had been in Target, and, when asked, admitted he had taken pictures up
women’s skirts. He conceded he did not have permission to take such pictures.
Defendant was arrested. When Andrea and Raquel M. approached the deputy’s patrol car
for a field identification, defendant said to the deputy, “Can you tell them I’m sorry?”
After receiving Miranda warnings, defendant told the deputy he had only photographed
one woman and that this was the first time he had ever done so. However, a search of his
phone revealed well over 100 “up-skirt” videos and pictures. The women in the videos
appeared to be unaware they were being recorded.
       One of the many videos depicted Francisca M. In February 2013, she stopped at a
Wal-Mart in Lancaster to buy a cell phone charger. She asked a man she thought worked
at the store—defendant—for help. Unbeknownst to her, defendant had been following
her in the store before she spoke to him. As defendant helped Francisca, he
surreptitiously videotaped under her skirt. After Francisca bought the charger, defendant
followed her to her car and asked if she had found what she was looking for. The license
plate of her car was captured in the recorded footage, which enabled law enforcement to
identify and contact her.



                                             3
       A detective from the Sheriff’s Department reviewed videos from defendant’s
phone and the hard drive of a laptop seized from his home. There were over 2,000
videos, including “sex videos” of defendant with various women, and up-skirt videos.
Although there were other non-sex-related videos, the overwhelming majority of the
videos involved “sexual-related” content. The number of videos in which defendant
followed a person but was unable to get an “up-skirt” shot exceeded the number of videos
in which he was successful. The videos were recorded at various public places, such as
Metrolink stations, Grauman’s Chinese Theater in Hollywood, the Hollywood Walk of
Fame, or stores such as the Salvation Army in Lancaster and Starbucks. In general,
defendant stalked his victims for several minutes, until he was able to get close enough to
aim his phone “under the person’s skirt or near their buttock region.”
       The jury viewed a number of videos associated with the 12 counts charged under
section 647, subdivision (j)(2). With the exception of the videos of Andrea and Raquel
M. and Francisca M., the victims were identified only as Jane Does; law enforcement had
not determined their identities. In some of the videos defendant recorded the victim’s
face. But in the videos associated with counts 8, 9, 11, 14, and 15, the victim’s face was
not visible in the recording. Instead, only shoes, legs, skirts or dresses, purses, and in a
few cases, the woman’s back and the back of her head, appeared on screen.
       The trial court instructed the jury on the elements of a section 647, subdivision
(j)(2) violation, including as follows: “[T]he People must prove that . . . [t]he defendant
willfully used a concealed camcorder, motion picture camera, or photographic camera of
any type to secretly videotape, film, photograph, or record by electronic means another,
identifiable person under or through the clothes being worn by that other person. . . .” In
his closing argument, the prosecutor discussed the “identifiable person” requirement:
       “What does ‘an identifiable person’ mean? It simply means a person that exists,
       someone you can identify as a person, as opposed to a doll or something like that.
       It’s an identifiable person. And that makes sense. . . . [I]f that wasn’t the case,
       then we would – could reward people for targeting strangers as victims or for
       making their victims unidentifiable when they are finished with the crime, and that
       wouldn’t make sense. So an identifiable person just means a human being.”


                                              4
In the defense closing argument, defense counsel asserted the prosecutor’s definition was
incorrect:
       “[I]t’s true that that word [‘identifiable’] is not specifically defined in your
       instructions. So I would encourage you to ask a question about that word. But
       what it really means, in the context of this law, is that it is a specifically
       identifiable human being; in other words, what’s on the video allows you to tell
       who that person is. Now, I’m not saying that you actually have to be able to figure
       it out, but there needs to be something on that video which makes that person
       subject to identification. Obviously, the most easy way is if there’s a face. We’ve
       seen that there’s other ways. . . . Maybe there’s a license plate in another video.
       But on counts 8, 11, 14, and 15, there is nothing. There is nothing in those videos
       that would ever allow you to identify that woman. There is nothing – you don’t
       see her face, and there’s nothing else. So he has one interpretation, I have another.
       Ultimately, as the judge has instructed you, it is the court that answers any
       questions about the law. So when you see eventually that ‘identifiable’ means it’s
       actually – you can tell if it’s a specific person or not, you will see that counts 8,
       11, 14, and 15 have not been proven and Mr. Johnson is entitled to a verdict of not
       guilty.”

In rebuttal, the prosecutor urged the jury to reject defense counsel’s interpretation:
       “Basically, he’s saying if you can’t actually identify the victim, then we can’t
       reach a guilty verdict. That is completely wrong, because, then, let’s think about
       what that would mean. That would mean that anybody who wants to go and take
       videos up underneath women’s skirts, all you got to do is just make sure you never
       get their face or you never get any of their license plates or anything identifiable,
       and you’re okay, you’re not committing a crime. That would be ludicrous. Of
       course, ‘identifiable’ means – and you can use your common sense. . . . You don’t
       need to ask the judge what ‘identifiable’ means, because you’re not going to get an
       answer. You’re going to get ‘refer to the jury instruction.’ You don’t need to ask
       that question. You just need to use your common sense. . . . Common sense:
       ‘identifiable,’ somebody that’s a human being, somebody we can identify as a
       person, we can identify as a victim. We see her sitting on the train, we know she’s
       there, we know she’s a victim. That’s what ‘identifiable’ means, and it’s common
       sense.”




                                              5
       The jury returned guilty verdicts on all of the charges under section 647,
subdivision (j)(2). The jury also found defendant guilty of one count of sexual battery by
fraud (§ 243.4, subd. (c)), and one count of felony false imprisonment (§ 236).2
Defendant filed a motion for new trial as to counts 8, 11, and 14. Defense counsel
contended the statute requires that the victims be identifiable as specific individuals, and
the videos supporting those three counts did not “depict victims subject to individual
identification.” Counsel attached the legislative history of section 647, subdivision (j)(2),
in support of the motion. The motion was denied.
       The trial court separately found true allegations that defendant had suffered one
prior strike and had served a prior prison term within the meaning of section 667.5,
subdivision (b). The court sentenced defendant to a total prison term of 20 years and 6
months.
                                      DISCUSSION
I.     Substantial Evidence Supported the Convictions on Counts 8, 9, 11, 14 and 15
       Defendant contends the convictions on counts 8, 9, 11, 14 and 15 must be reversed
for insufficient evidence.3 He argues the videos at issue in those counts do not contain
any identifying characteristics of the victims, thus there was no evidence that he filmed
“identifiable persons” as required by the statute. The heart of the argument concerns the

2      The sexual battery and false imprisonment charges arose out of an incident in
which defendant observed and recorded a woman in a K-mart store. As defendant was
watching and filming, the woman placed an item in her back pocket. Defendant
approached her and asked if she was stealing. Then, acting as if he was a loss prevention
officer, defendant asked the woman to lift up her shirt. He reached into the back of her
pants and pulled at her underwear; he repeatedly directed her to squat, which caused her
buttocks to be partially visible; and he told her to “spread [her] cheeks.”

3       In his opening brief on appeal, defendant challenged the convictions on counts 6,
8, 9, 10, 11, 13, 14, and 15. His argument was based in part on the contention that the
only evidence supporting these counts was single frame “under-skirt” images that were
printed and used as exhibits. In the respondent’s brief, the People pointed out that the
jury had also received for consideration defendant’s video footage. Thus, in his reply
brief, defendant narrowed his appeal to counts 8, 9, 11, 14, and 15. He has conceded the
victims in the other counts were identifiable or identified at trial.

                                              6
meaning of the statutory requirement that the defendant film an “identifiable person.”
Although we review a jury’s findings of guilt for substantial evidence, statutory
interpretation is a question of law we review de novo. (People v. Spriggs (2014) 224
Cal.App.4th 150, 154.)
              A. Overview
       Under section 647, subdivision (j)(2), a person engages in the misdemeanor
offense of disorderly conduct when he or she “uses a concealed camcorder, motion
picture camera, or photographic camera of any type, to secretly videotape, film,
photograph, or record by electronic means, another, identifiable person under or through
the clothing being worn by that other person, for the purpose of viewing the body of, or
the undergarments worn by, that other person, without the consent or knowledge of that
other person, with the intent to arouse, appeal to, or gratify the lust, passions, or sexual
desires of that person and invade the privacy of that other person, under circumstances in
which the other person has a reasonable expectation of privacy.”
       As explained above, in the trial court the parties advanced competing definitions
of “identifiable person.” The prosecutor argued the phrase meant simply that the
evidence had to show the defendant recorded a human being, rather a non-human figure,
such a doll. Defense counsel argued the phrase meant the recorded picture or footage had
to depict a specific person who could be identified in some way, or “what’s on the video
allows you to tell who that person is,” even though counsel added: “Now, I’m not saying
that you actually have to be able to figure it out, but there needs to be something on that
video which makes that person subject to identification.” In the motion for new trial,
defendant contended “identifiable person” meant the videos had to “allow for the person
filmed to be identified,” or that the women filmed had to be “capable of being identified
as specific individuals.”
       On appeal, defendant similarly contends a defendant can only be found guilty
under section 647, subdivision (j)(2) if he or she films a “person in such a way that it is
possible to determine her identity, such as by depicting her face or other identifying
characteristics, whether or not her identity is ultimately established.” The People now

                                               7
contend “identifiable person” means “distinguishable,” in that the recorded image must
show a victim “who can be distinguished from other persons.” Both sides agree the
language of the statute is not clear, but they disagree as to the import of the legislative
history. Both sides also focus their discussions on “identifiability” from the recorded
image itself. However, neither defendant nor the People argue the victim’s identity must
ultimately be established. In other words, neither side contends the People must bring the
victim into court or offer evidence establishing the victim’s name.
       As discussed in greater detail below, our review of the language of the statute, the
legislative history, and the apparent legislative purpose indicates that the Legislature was
primarily concerned with the invasion of privacy that occurs when one person secretly
photographs or films under or through the clothing of another person. Yet, it also appears
that the Legislature did not intend to allow criminal prosecution for such acts when it
would be impossible for anyone to ever identify, recognize, or otherwise discern who the
victim was.
       We therefore conclude the following. First, that the defendant must film an
“identifiable person” to face criminal liability under section 647, subdivision (j)(2), does
not mean the victim’s identity must ultimately be established. The People do not have to
prove up the victim’s identity. The People do not have to prove the victim has actually
been identified, located, or named. The People do not have to offer evidence showing
anyone has actually recognized the victim.
       Second, “identifiable” means capable of identification, or capable of being
recognized. In other words, is there enough evidence about the victim that it is
reasonably probable someone could identify or recognize the victim? We reject the
People’s argument that “identifiable” means only that it is possible to distinguish one
victim from another.
       Third, “identifiable” means that when all of the available evidence is considered, it
is reasonably probable that someone could identify or recognize the victim. This includes
the victim herself or himself. The People will prove the “identifiable person” element by



                                              8
establishing that, when all of the evidence is considered, it is reasonably probable that
someone, including the victim, could identify or recognize the person secretly recorded.
       Fourth, the statute does not require that the victim be identifiable solely from the
defendant’s photographs or videos. Whether the defendant has recorded an “identifiable
person” must be determined from all of the available evidence, and is not limited to the
defendant’s photographs (or other electronic recordings) alone. Thus, for example, even
if the defendant’s photographs are cropped under-skirt images that capture only a limited
view under a woman’s skirt, if there is contemporaneous surveillance footage that
captures the victim’s face and the defendant’s actions, that surveillance footage may be
offered and considered on the issue of whether the defendant photographed an
“identifiable person.”
       B. The meaning of “identifiable person”
       We begin our analysis with the principles governing a reviewing court’s
construction of a statute. As the California Supreme Court has explained, “It is well
settled that the proper goal of statutory construction ‘is to ascertain and effectuate
legislative intent, giving the words of the statute their usual and ordinary meaning.’ ”
(People v. Ramirez (2009) 45 Cal.4th 980, 987 (Ramirez).) “[W]e look to ‘the entire
substance of the statute . . . in order to determine the scope and purpose of the
provision . . . . [Citation.]’ [Citation.] That is, we construe the words in question ‘ “in
context, keeping in mind the nature and obvious purpose of the statute . . .” [Citation.]’
[Citation.] We must harmonize ‘the various parts of a statutory enactment . . . by
considering the particular clause or section in the context of the statutory framework as a
whole.’ [Citations.]” (People v. Murphy (2001) 25 Cal.4th 136, 142.) “ ‘When the
statutory language is clear, we need go no further. If, however, the language supports
more than one reasonable interpretation, we look to a variety of extrinsic aids, including
the objects to be achieved, the evils to be remedied, legislative history, the statutory
scheme of which the statute is a part, contemporaneous administrative construction, and
questions of public policy.’ [Citations.]” (Ramirez, at p. 987.)



                                              9
       Section 647 sets forth several forms of “disorderly conduct,” including various
forms of “peeping.” Subdivisions (j)(2) and (j)(3) concern not only the act of viewing
which invades another’s privacy, but also the creation of a visual record. These
subdivisions use the term “identifiable person,” but section 647 does not define the term.4
We agree with the parties that the meaning of “identifiable person” is not clear and raises
several questions.
       As noted above, the parties do not contend the People must actually prove up, or
ultimately establish, the victim’s identity, and we do not give the statute that meaning.
The statute requires the recording of an identifiable person, not an identified, or named,
victim. Yet, by their nature, many videos or photographs taken under a person’s clothing
for the purpose of viewing the person’s body or undergarments, may not include a picture
of the victim’s face or other highly unique features. If identifiable means capable of
being identified, we ask: identifiable by whom, and identifiable from what? Must the
victim be identifiable in the sense that if a person unacquainted with the victim saw the
unlawfully recorded images, that person could recognize the victim again, or, for
example, identify the victim from a lineup? This is at least implicitly defendant’s
argument. Or, as the People argue, does “identifiable” mean something other than
capable of being identified? Does the statute require that the victim be identifiable in or

4      Section 647, subdivision (i) prohibits peeking into the door or window of an
inhabited building. Section 647, subdivision (j)(1) prohibits peeping through a hole,
“by means of any instrumentality . . . . the interior of a bedroom, bathroom, changing
room, fitting room, dressing room, or tanning booth, or the interior of any other area in
which the occupant has a reasonable expectation of privacy, with the intent to invade the
privacy of a person or persons inside.” Section 647, subdivision (j)(3)(A), prohibits the
use of a “photographic camera of any type, to secretly . . . record by electronic means,
another, identifiable person who may be in a state of full or partial undress, for the
purpose of viewing the body of, or the undergarments worn by, that other person, without
the consent or knowledge of that other person,” in the same areas identified in
subdivision (j)(1). Section 647, subdivision (j)(4)(A) concerns the distribution of
“the image of the intimate body part or parts of another identifiable person,” or other sex-
related images of the person, “under circumstances in which the persons agree or
understand that the image shall remain private,” and causing emotional distress.


                                             10
from the secretly recorded image standing alone? This is defendant’s position; the
People have discussed identifiability from the recorded images, but also appear to refer to
other extrinsic evidence when discussing the facts of this particular case.
       We first consider the legislative history.5
       1. Legislative History
       The bill enacting section 647, subdivision (j)(2) – AB 182 – was a response to
specific incidents of surreptitious “up-skirt” or “down-blouse” photography that went
unprosecuted. An Assembly Committee on Public Safety analysis of the bill included the
following statement from the bill’s author:
        “ ‘AB 182 specifically stems from three incidents in Orange County where video
cameras were found at Disneyland, the Garden Grove Strawberry festival and at a beach.
These cameras were positioned in precarious places to view victims either up their skirts
or down blouses, etc. In some cases, these images were placed in the Internet and could
be viewed for a fee. In these cases, the individuals involved were caught, but law
enforcement was unable to file charges against them because of a technicality in the
law . . . Because “public” place was not clearly defined under the “reasonable
expectation” standard, thus the offenders were released. This measure also addresses
another type of problem created unintentionally by the advancement of electronics . . . .
Some persons have found that infrared technology acts as an “x-ray” in normal light
allowing them to view victims through their clothing.’ ” (Assem. Com. On Public Safety,
Analysis of Assem. Bill No. 182 (1999-2000 Reg. Sess.) March 2, 1999, at p. 2, Author’s
Statement.)

       A subsequent analysis from the same committee included the following addition to
the author’s statement: “ ‘It is my intent to provide law enforcement with the means to
prosecute those persons who deliberately invade the privacy of unsuspecting victims by
using technology not in existence at the time of drafting Penal Code Section 647. AB
182 does not criminalize the activities of working photojournalists, private investigators,

5      Even when the plain language of the statute makes reference to extrinsic materials
unnecessary, a reviewing court may consult a legislative history for material that
confirms the court’s construction of statutory language. (In re Tobacco II Cases (2009)
46 Cal.4th 298, 316; People v. Williams (2013) 218 Cal.App.4th 1038, 1048.) And,
“[t]o determine the purpose of legislation, a court may consult contemporary legislative
committee analyses of that legislation, which are subject to judicial notice.” (In re J.W.
(2002) 29 Cal.4th 200, 211.)

                                              11
or law enforcement officers. By targeting those persons who secretly capture images of
others with concealed cameras for their own sexual gratification, this bill is a narrowly
drafted response to a rapidly growing problem.’ ” (Assem. Com. On Public Safety,
Analysis of Assem. Bill No. 182 (1999-2000 Reg. Sess.) April 6, 1999, at p. 2, Author’s
Statement.)6
       In its original version, the bill rendered it unlawful to “secretly videotape or
photograph another person or persons under or through the clothing being worn by that
other person or those other persons, for the purpose of viewing the body of, or the
undergarments worn by, that other person, or those other persons . . . .” (Assem. Bill No.
182 (1999-2000 Reg. Sess.) as introduced Jan. 19, 1999.) However, a Senate Committee
on Public Safety analysis of the bill raised the issue of whether the victim must be
“identifiable.” The analysis stated:
       “The bill creates a new form of criminal invasion of privacy where the perpetrator
surreptitiously visually records . . . another person’s body or undergarments for purposes
of the perpetrator’s sexual gratification. The language of the bill may not clearly state
whether or not the victim must be identifiable from the prohibited image to allow
conviction under the new crime. [¶] However, it appears from the background
information that the intent of the author of the bill is that the law could be applied in
cases where there is no identifiable victim. Background information provided by the
author included examples of ‘up-skirt’ photographs (or electronic scans of some sort of
visual recording) found on the Internet. These images depicted only the underclothing of
a woman, as seen from behind, under the woman’s skirt. It does not appear possible to
determine the identity of the person whose underclothing is depicted in the photograph.
Thus, the bill raises the issue of whether a defendant can be found guilty of criminal
violation of privacy where it cannot be determined whose privacy was invaded.”
(Sen. Com. On Public Safety, Analysis of Assem. Bill No. 182 (1999-2000 Reg. as
amended April 26, 1999, p. 5.)


6      The statements of a bill’s author are generally not considered if there is “ ‘no
reliable indication that the Legislature as a whole was aware of that objective and
believed the language of the proposal would accomplish it. [Citations.]’ [Citation.]”
(People v. Garcia (2002) 28 Cal.4th 1176, fn. 5.) We may consider the statements above
as there is a reliable indication the Legislature as a whole was aware of them; the
statements are included in Assembly and Senate committee analyses, of which courts
commonly take judicial notice as cognizable legislative history. (See Kaufman & Broad
Communities, Inc. v. Performance Plastering, Inc. (2005) 133 Cal.App.4th 26, 31, 39.)

                                             12
       Subsequently the bill was amended to prohibit the secret recording of an
“identifiable person” under or through the person’s clothing. (Legis. Counsel’s Dig.,
Amends. to Assem. Bill No.182, June 15, 1999, pp. 1, 5.) The final version enacted by
the Legislature included the “identifiable person” language.
       Although the legislative history suggests the origin of the “identifiable person”
language, it does not necessarily confirm defendant’s interpretation of the term.
While the Senate Committee analysis questioned whether there must be a victim
identifiable from the prohibited image, the analysis also noted the conflicting goal of
prosecuting defendants even when the victim is not identifiable from the image. There is
no further analysis regarding the term that offers guidance on how the inclusion of
“identifiable person” in the statute addressed this conflict. Further, despite the issues
raised in the committee analysis, the final language indicated only that the defendant
must film, photograph, or record an identifiable person, not that the person must be
identifiable from the defendant’s final product. The statute is, for example, unlike Civil
Code section 3344 regarding misappropriation which defines when a person shall be
deemed to be “readily identifiable from” a photograph. (Civ. Code, § 3344, subd. (b)(1).)
       The legislative history is helpful in the sense that it reinforces a general rule of
statutory interpretation: we avoid construing a statute so as to render any word
meaningless. (Kulshrestha v. First Union Commercial Corp. (2004) 33 Cal.4th 601, 611
[courts may not excise words from statutes; we assume each term has meaning and
appears for a reason].) The legislative history suggests the inclusion of “identifiable” was
not incidental; the Legislature intended the word to have meaning.
       Applying this principle, it is clear the prosecutor’s interpretation of the statute was
incorrect. Indeed, the People have explicitly abandoned the “human being” argument on
appeal. “Identifiable person” cannot simply mean a human being, or a person as opposed
to a doll or mannequin. Such a construction would render “identifiable” surplusage.
Further, the statute does not require that the recording be of someone identifiable as a
person, and the legislative history does not indicate the Legislature was concerned about
drawing a distinction between photographs of persons and non-persons.

                                              13
       2. Identifiable Does Not Mean Distinguishable
       We next consider the People’s contention that “identifiable” means
“distinguishable.” The People assert that since the recorded images and evidence about
the videos make it possible to tell that each victim is a different person, each victim is
“distinguishable,” or “identifiable” within the meaning of the statute. The argument is
based on the definition of identifiable in the New Oxford American Dictionary: “Able to
be recognized; distinguishable.” However, when interpreting a statute, we give words
their usual and ordinary meaning. (Ramirez, supra, 45 Cal.4th at p. 987.) “Distinguish”
is not a common synonym for “identify” when relating to a person. Instead, Merriam-
Webster’s Collegiate Dictionary offers the more common definition of identify, as
relevant here: “to establish the identity of.”7
       Similarly, the Oxford English Dictionary defines “identifiable” as “able to be
identified; capable of identification.” It further provides two categories of definitions for
identify: “senses relating to association” and “senses relating to categorization or
description.” In the categorization and description group, the following definitions are
listed: “To serve as a means of identification for; to show something or somebody to be”;
“to ascertain or assert what a thing or who a person is; to determine the identity of; to
recognize as belonging to a particular category or kind; to refer (a plant, animal, or
mineral specimen) to its correct species”; “to prove, reveal, or declare one’s identity”;
“of a witness or victim of a crime: to pick out or recognize (a suspect), esp. from a line-
up or from a group of photographs”; “to discover, distinguish, isolate; to locate and
recognize or describe.”
       While “distinguish” is included in the last definition, the predominant theme is
that to identify typically means something more akin to determining identity, or to
recognize. We cannot agree with the People’s argument that “identifiable person” in


7      The alternative definitions of identity are “to cause to be or become identical,” or
“to conceive as united,” as in to identify with something or someone. It seems clear this
associational meaning of identify is not what the Legislature intended in the use of
“identifiable” in section 647, subdivision (j)(2).

                                              14
section 647, subdivision (j)(2) means only that it must be possible to distinguish one
victim from another. The common and usual meaning of “identifiable” is that it is
possible to determine the identity of, or recognize, the person.8
       3. Identifiable Means Identifiable or Recognizable by Someone,
          Including the Victim
       The statute does not indicate to whom the victim must be “identifiable.”
Defendant contends criminal liability should attach only if a defendant records the victim
in such a way that “it is possible to determine her identity from the recorded image, such
as by depicting her face or other identifying characteristics, whether or not her identity is
ultimately established.” In our view, whether it is “possible” to determine the victim’s
identity or recognize her depends significantly on who is attempting to make the
identification. When considering a person unacquainted with the victim, the ability to



8       Defendant refers to a handful of statutes that use the term “identifiable person.”
(See e.g., Gov. Code, §§ 87102.5, subds. (a)(2)-(4), 87102.6, subd. (a) [prohibiting
legislators from influencing governmental decisions in which the legislator has a
financial interest, including acts with respect to “nongeneral” legislation, defined in part
as legislation that may have an effect on one or more “identifiable persons”]; Lab. Code,
§ 4558, subds. (a)(1), (b) [allowing an employee to bring an action against an employer
under certain circumstances for injuries arising out of the operation of a power press;
defining employer as a “named identifiable person”]; Welf. & Inst. Code, § 5600.2, subd.
(a)(5) [persons with mental disabilities should have an “identifiable person or team
responsible for their support and treatment.”]; Civ. Code, § 3344, subd. (b)(1) [civil
liability for unauthorized use of another’s name, voice, signature, photograph, or likeness,
for commercial purposes; photograph defined as a photograph or other specified media,
“of any person, such that the person is readily identifiable”; readily identifiable defined as
“when one who views the photograph with the naked eye can reasonably determine that
the person depicted in the photograph is the same person who is complaining of its
unauthorized use.”].)

       Defendant argues the Legislature used the term in these other statutes to mean a
person whose identity can be ascertained. We find these other statutes of minimal
assistance in considering section 647, subdivision (j)(2). Each statute uses the term in a
significantly different context, and it is not clear that “identifiable person” has the same
meaning in each statute.


                                             15
identify the victim would have to implicitly mean if the person saw the victim again.
In other words, would the evidence allow the average person to identify or recognize the
victim if that person saw the victim again. In that scenario, the average person would
likely need a very unique feature to identify a victim the person had never seen before,
i.e., a face, a name, an unusual physical feature, etc.
       On the other hand, persons with specialized knowledge of some kind may be able
to identify or recognize the victim with less unique information. A person acquainted
with the victim may be able to identify or recognize the victim based on characteristics
less specific than a face, such as body type, unique clothing, or a particular hair cut.
The victim would likely have the most specialized knowledge, and may be able to
identify or recognize herself based on a particular outfit, article of clothing, body type, or
physical profile.
       The crime is one in which the defendant often targets a random stranger, for a
brief moment in time, in a public place, without the person’s knowledge. We do not
construe the statute as requiring an identified victim, thus we will not read the statute as
contemplating that jurors would have the ability to compare the evidence, such as
recorded images, with the actual, identified victim (see Civ. Code, § 3344, subd. (b)),
to determine whether the defendant recorded an “identifiable person.” If there is
evidence showing the victim’s face or other unique identifying characteristics, the victim
is theoretically subject to identification if he or she was seen again.9 However,
interpreting the statute to mean there must always be a record of characteristics so unique
that a person unacquainted with the victim could recognize or identify him or her if seen
again (as in a lineup), would drastically limit the statute when considered with the
realities of how the crime is likely to be carried out. That is, a defendant surreptitiously
photographing or filming under or through another person’s clothes to view that person’s
undergarments or body will likely not record or capture the person’s face, name, address,

9      We note that in this case, law enforcement was unable to determine the identity of
several of defendants’ victims, despite having defendant’s video footage which showed
these victims’ faces.

                                              16
or other identifying features that would allow a person unacquainted with the victim to
identify or recognize the victim. The legislative history indicates the Legislature was
addressing a situation in which the victim’s face was commonly not displayed in the
defendant’s recorded images.
       A more reasonable interpretation is that so long as there is a reasonable probability
that someone could identify or recognize the victim, the “identifiable person” element is
satisfied. This might include a person acquainted with the victim. It could also include
the victim herself, who, as noted above, may uniquely be able to identify an image of her
own body.10 Information regarding the time and location of the recording, combined
with other identifying information about the victim such as body type, hair color or
length, distinctive clothing or handbag, may be enough to allow the fact finder to
conclude it is reasonably probable someone, including the victim herself or himself,
could identify or recognize the person the defendant unlawfully filmed, photographed, or
otherwise recorded.
       For example, the videos relating to Francisca M. did not show her face. Yet, she
readily identified herself when the prosecutor showed her the first seconds of one of the
videos at trial. In another example, the prosecution offered evidence of an uncharged
incident in which defendant filmed a woman (Courtney D.) from behind at a Target store.
Although defendant’s footage included only a brief, blurry image of Courtney D.’s face,
it captured clear images of the face of her daughter, who was wearing a school uniform.
Police ascertained the child’s school from the uniform. With that link, police were able
to locate Courtney D., who testified at trial. The video footage alone may not have
allowed a person unacquainted with Courtney D. or her daughter to identify or recognize




10    For example, if the victim comes across upskirt images of herself on the internet,
she might be able to recognize herself, even without seeing her face in the image.
Similarly, if law enforcement issues a public notification with recorded images and other
known information about the circumstances of the recording, the average victim may
uniquely be able to identify herself or himself from the information and images provided.

                                            17
her, even if the person saw her again. However, she was “identifiable” to law
enforcement, with the benefit of investigation.
       4. Identifiability is Determined From Any or All of the Evidence Offered
       Defendant implicitly contends the victim must be identifiable from the recorded
image alone, and the People primarily discuss whether a victim is identifiable from the
recorded images. Yet, section 647, subdivision (j)(2) does not explicitly state that the
victim must be identifiable from the recorded image that results from the defendant’s
actions. The statute indicates the unauthorized act of secretly photographing or recording
an identifiable person to view the person’s undergarments or body, for sexual
gratification and to invade the person’s privacy, is unlawful. The defendant must make
an electronic recording of another, identifiable person. But, the language of the statute
allows the conclusion that evidence in addition to the recorded image may be used to
determine whether the victim is “identifiable.”
       We thus disagree that the victim must be identifiable solely from the image
recorded by the defendant. While in many cases the only evidence of the crime might be
the recorded images resulting from the defendant’s actions, this is not always the case.
For example, here, defendant was apprehended after Andrea and Raquel M. realized what
he was doing and reported him to others, thereby identifying Andrea, the victim. Andrea
was also “identifiable” because store security cameras recorded defendant in the act of
taking upskirt video footage, and the store security cameras captured Andrea and Raquel
M.’s faces. Even if defendant’s own video footage had not recorded any identifying
characteristics of Andrea, he had arguably still filmed an “identifiable person.” Indeed, it
would be inimical to the legislative purpose of preventing the invasion of privacy caused
by “upskirt” photography if, despite being caught in the act by an identified victim, a
defendant could escape criminal liability because his video footage managed to avoid
recording any of that victim’s identifying characteristics. We do not interpret statutes in
a manner that results in illogical results, or results that would be clearly contrary to the
Legislature’s intent. (People v. Torres (2013) 213 Cal.App.4th 1151, 1158.)



                                              18
       “ ‘[I]f a statute is amenable to two alternative interpretations, the one that leads to
the more reasonable result will be followed [citation].’ [Citations.]” (Torres, at p. 1160.)
We conclude “identifiable person” cannot mean it must be possible to identify or
recognize the victim from the defendant’s recorded image alone, even when there is other
evidence that would make it possible to identify or recognize the victim. Identifiable
must at least also include when the victim may be identified or recognized from sources
other than the defendant’s recordings, such as contemporaneous video footage or
photographs.
       5. Consistency with Legislative Purpose
       Thus, when taken together, the evidence must show it is reasonably probable that a
person—the victim herself, someone acquainted with the victim, law enforcement, an
eyewitness—could recognize or determine the identity of the victim the defendant has
recorded. If the only evidence the People can offer is a recorded upskirt image, with no
distinctive characteristics, and no extrinsic evidence that could be used to identify the
victim, the People will likely be unable to establish the “identifiable person” element.
This interpretation results from reading the plain language of the statute, and is consistent
with the legislative history. One need not read words into or out of the statute to
understand the “identifiable person” requirement as permitting the factfinder to consider
all available evidence, not just the recording itself, or to allow that identifiable means
identifiable to anyone, including the victim.11



11      Defendant does not invoke or rely on the rule of lenity, which generally provides
that “when a statute defining a crime is susceptible of two reasonable interpretations . . . a
court [is required] to prefer the interpretation that is more favorable to the defendant.”
(People v. Manzo (2012) 53 Cal.4th 880, 889.) Even had defendant suggested the rule
applied, we would disagree. As explained in Manzo, the rule does not apply every time
there are two or more reasonable interpretations of a penal statute. (Id. at p. 889.)
Instead, it “ ‘is a tie-breaking principle, of relevance when “ ‘two reasonable
interpretations of the same provision stand in relative equipoise . . . .’ ” ’ [Citation.]”
(Ibid.) “ ‘[T]he rule does not “require[ ] that a penal statute be strained and distorted in
order to exclude conduct clearly intended to be within its scope—nor does any rule
require that the act be given the ‘narrowest meaning.’ It is sufficient if the words are

                                              19
       We acknowledge that giving any meaning to “identifiable” allows some offensive
acts associated with “upskirt” voyeurism to go unpunished. As noted above, the very
nature of “upskirt” or “down blouse” recordings is such that in many cases the victim
may not be identifiable or recognizable from the recorded visual images, and there may
be no other evidence of the crime. Yet, this was no doubt apparent from the websites
featuring upskirt photographs that were part of the discussion related to A.B. 182.
Indeed, the Safety Committee policy analysis which raised the issue of an identifiable
victim also noted that on “upskirt” websites included in background information provided
with A.B. 182, “it does not appear possible to determine the identity of the person whose
underclothing is depicted in the photograph.” (Policy analysis at p. 5.)
       The People contend it leads to absurd results to construe the statute in such a way
that a defendant can easily evade criminal liability, either by being careful while
engaging in the offensive act of filming under another person’s clothes, or by editing the
recorded images after the fact. Of course we must interpret legislative enactments so as
to avoid absurd results. (Mt. Hawley Ins. Co. v. Lopez (2013) 215 Cal.App.4th 1385,
1414.) Indeed, “ ‘[i]n determining what the Legislature intended we are bound to
consider not only the words used, but also other matters, “such as context, the object in
view, the evils to be remedied, the history of the times and of legislation upon the same
subject, public policy and contemporaneous construction.” [Citations.]’ These ‘other
matters’ can serve as important guides, because our search for the statute’s meaning is
not merely an abstract exercise in semantics. To the contrary, courts seek to ascertain the
intent of the Legislature for a reason—‘to effectuate the purpose of the law.’ ” ’
[Citations.]” (Id. at p. 1397.) Moreover, “the rule against interpretations that make some
parts of a statute surplusage is only a guide and will not be applied if it would defeat



given their fair meaning in accord with the evident intent of [the legislative body].” ’
[Citation.]” (Id. at p. 890.) In this case, the rule of lenity does not require that we
interpret section 647, subdivision (j)(2) to mean the victim must be identifiable from the
recorded image alone, nor does it mandate that we adopt the narrowest possible meaning
of “identifiable.”

                                             20
legislative intent or produce an absurd result. [¶] . . . [¶] In the end, a court must adopt
the construction most consistent with the apparent legislative intent and most likely to
promote rather than defeat the legislative purpose and to avoid absurd consequences.”
(In re J.W., supra, 29 Cal.4th at pp. 209, 213.)
       Yet, while meaningfully interpreting “identifiable” limits the reach of the statute,
we disagree that the result is absurd or contrary to the purpose of the law. The language
of the statute and the legislative history indicate that, while an invasion of privacy may
occur whenever a defendant takes an upskirt or down-blouse photograph or video,
regardless of what ends up in the recorded image, the Legislature did not intend to create
criminal liability for upskirt photography when it would be impossible for anyone to ever
determine the identity of the victim. The Legislature’s inclusion of an “identifiable
person” element can be understood as manifesting a legislative intent to limit criminal
liability for upskirt photography to the instances that arguably pose the greatest invasion
of privacy—when it is reasonably probable someone could recognize or otherwise
determine the identity of the victim, even if the category of persons able to do so is
limited to the victim.
       Our construction of the statute acknowledges the victim may be identifiable from a
source other than the recording itself, and further acknowledges that a victim is
identifiable if it is reasonably probable someone, including the victim, could determine
her identity or recognize her. This is consistent with a legislative goal of criminalizing
the invasive act when it poses the most significant risk of harm to specific individuals:
when it is reasonably probable the victim could be recognized or recognize himself or
herself, potentially leading to the victim’s humiliation and embarrassment. We stress that
the Legislature has the prerogative to amend the statute if it intended section 647,
subdivision (j)(2) to have either a broader or narrower scope.
       6. Conclusion
       In sum, to prove a violation of section 647, subdivision (j)(2), the People need not
establish the victim has actually been identified. The statute does not call for an
“identified” or “named” person. The People need not offer evidence showing the

                                              21
victim’s identity has been determined, or offer the victim’s testimony. Instead, the
People must establish, beyond a reasonable doubt, that when all of the evidence is
considered, it is reasonably probable someone could identify or recognize the victim.
This may include the victim herself or himself. If the only evidence of the crime is a
recorded image that includes no unique or identifying characteristics, and there is no
evidence extrinsic to the image the defendant recorded, such that it is not reasonably
probable even a victim could recognize herself or himself from the evidence, the People
will be unable to establish the “identifiable person” element of a section 647, subdivision
(j)(2) violation.
       B. The Evidence in this Case was Sufficient to Support the Convictions
       Although we conclude below that the verdicts on the challenged counts must be
reversed due to instructional error, we nevertheless consider defendant’s argument
regarding the sufficiency of the evidence to determine whether defendant may be retried
on those counts. (People v. Morgan (2007) 42 Cal.4th 593, 613; People v. Franco (2009)
180 Cal.App.4th 713, 726.)
       Having interpreted the statute, “the question of whether the evidence at trial is
sufficient to establish a violation of the statute, as so construed, is subject to deferential
review. [Citation.] Our ‘task is to “review the whole record in the light most favorable
to the judgment to determine whether it discloses substantial evidence—that is, evidence
which is reasonable, credible, and of solid value—such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.” [Citation.]’ [Citation.]”
(People v. Guion (2013) 213 Cal.App.4th 1426, 1434-1435.) The evidence in this case
was sufficient to support the convictions on counts 8, 9, 11, 14, and 15. In each case,
after considering all of the evidence, the jury could reasonably conclude it is reasonably
probable someone could determine the identity of or recognize the victim. We consider
each of the challenged counts separately.
       Count 9 was supported by video footage taken at a Target store in Lancaster on
March 16, 2013, the same day defendant was apprehended, and after he was noticed by
Andrea and Raquel M. at the same store. Video footage from defendant’s phone showed

                                               22
a woman wearing a dress with a white background and distinctive black and purple polka
dots. Her shoes are visible, as are her pink underwear, her legs, her thighs, and the
bottom of her buttocks, as well as birthmarks or moles on those areas. The footage also
clearly shows the victim’s purse, the side of her body, her arms, and her hair. The videos
tracked the victim’s movement through part of the store (i.e., the viewer can tell the
victim is browsing in the girl’s clothing section). In addition to the video taken from
defendant’s phone, the prosecution offered video surveillance footage from the store.
In the surveillance videos, the victim can be seen from the back, the side, and even
briefly from the front, such that her face is on screen. Substantial evidence supported a
finding that the victim in count 9 was identifiable.
       For counts 8, 11, 14, and 15, the only evidence offered was video footage from
defendant’s phone, and testimony regarding the date and location of the recording.
No evidence displayed the victims’ faces or other obviously unique identifying
information, such as the license plate number in the Francisca M. count. However, when
taken together, there was still sufficient evidence for the jury to conclude it is reasonably
probable the person filmed could be recognized or identified.
       The evidence supporting count 8 was video footage recorded on March 15, 2013,
at a retail store. In the video, the victim’s feet and sandals are visible, as are her legs, her
thighs, the black, ruffled bottom of her skirt or dress, a glimpse of the bottom of her
purse, and her underwear, which are black, with a lace or scalloped edge. The video
footage for count 11 was recorded on an escalator in a train station on August 2, 2012.
The video shows the victim’s legs, her pink sneakers, a rainbow-striped skirt, and her
bag, which is black with a distinctive pattern in red, green, purple, and blue writing.
The victim stands next to another woman whose profile, hair, and glasses are captured on
film. For count 14, there was video footage defendant recorded on the Hollywood Walk
of Fame on August 17, 2012. The footage displays the victim’s legs, arms, and back.
Also visible is the back of the victim’s dress, which is short, form-fitting, black and
ruffled or textured, her green flat shoes, and her purse, which she wears across her body.
The video footage for count 15 was taken on an escalator at a Metrolink train station on

                                               23
August 17, 2012. The victim’s legs, back, the entire back of her head, and a portion of
the side of her face are captured on the video. Her outfit or dress consists of a tan skirt, a
gray blouse with white polka dots, and a braided black belt. Her purse is visible. Her
black undergarments are also partially visible.
       On each count, there was substantial evidence that it is reasonably probable
someone, including at least the victim, could recognize or determine the identity of the
person in the video. There was substantial evidence to support convictions on counts 8,
9, 11, 14, and 15.
II.    Instructional Error
       Defendant contends the trial court erred in failing to sua sponte instruct the jury on
the definition of “identifiable person.” We agree that under the circumstances of this
case, a trial court instruction on the meaning of “identifiable person” was required, even
absent a request from defendant.
       A. Background
       As noted above, the trial court’s instruction to the jury on the elements of section
647, subdivision (j)(2) mirrored the language of the statute and did not define
“identifiable person.” Defendant did not object to the instruction or request any
clarifying language. However, during closing arguments, the prosecutor and defense
counsel offered two conflicting interpretations of the term “identifiable.”
       B. Applicable Legal Principles
       “ ‘The rules governing a trial court’s obligation to give jury instructions without
request by either party are well established. “Even in the absence of a request, a trial
court must instruct on general principles of law that are . . . necessary to the jury’s
understanding of the case.” [Citations.] That obligation comes into play when a statutory
term “does not have a plain, unambiguous meaning,” has a “particular and restricted
meaning” [citation], or has a technical meaning peculiar to the law or an area of law
[citation].’ [Citation.] ‘A word or phrase having a technical, legal meaning requiring
clarification by the court is one that has a definition that differs from its nonlegal
meaning.’ [Citations.]” (People v. Hudson (2006) 38 Cal.4th 1002, 1012 (Hudson).)

                                              24
       Put another way, “ ‘[t]he general rule provides that in defining the elements of a
crime it is enough for the court to instruct in the language of the statute when the
defendant fails to request an amplification thereof. [Citations.] But that rule is always
subject to the qualification that “ ‘ “An instruction in the language of a statute is proper
only if the jury would have no difficulty in understanding the statute without guidance
from the court.” ’ ” [Citation.]’ However, it is well settled that where the terms ‘have no
technical meaning peculiar to the law, but are commonly understood by those familiar
with the English language, instructions as to their meaning are not required. [Citations.]’
[Citation.]” (People v. Howard (1988) 44 Cal.3d 375, 408; People v. Rodriguez (2002)
28 Cal.4th 543, 546-547.)
       In this case, “identifiable person” does not have a “technical meaning peculiar to
the law or an area of law.” However, as can be seen from our discussion of the term
above, we have concluded “identifiable person” does not have a “plain and unambiguous
meaning,” and instead has a “particular and restricted meaning.” (Hudson, at p. 1012;
People v. Mayfield (1997) 14 Cal.4th 668, 773 (Mayfield).) Further, we cannot
confidently conclude the jury would be able to understand the statute without guidance
from the court. Simply informing the jury that the People had to prove defendant used a
concealed recording device to secretly film another identifiable person through that
person’s clothing, could have suggested to the jury that the victim had to be merely
identifiable as a person. Although we have rejected this interpretation because it would
render “identifiable” surplusage, we cannot assume the jury would similarly apply this
legal rule of statutory construction. While we have concluded “identifiable” in the statute
can be understood with a common definition of the word, the definition alone does not
answer the corresponding questions that logically follow: identifiable from what evidence
and identifiable by whom. Nothing in the instruction offered any guidance on these two
questions. (See People v. Ellis (1999) 69 Cal.App.4th 1334, 1339 [because the term
“speeding” was not clear and definite, trial court had sua sponte duty to give an
amplifying or clarifying instruction defining the term].)



                                              25
       In this particular statutory context, that the defendant must secretly record an
“identifiable person” carries a particular meaning that is not obvious without explanation.
The trial court should have instructed the jury that “identifiable person” meant that, given
all of the circumstances, including the recorded images and any other evidence, it is
reasonably probable someone could identify or recognize the victim, including the victim
herself. We therefore conclude the instruction was not a “reliable guide” to the meaning
of “identifiable person” under the circumstances of this case. (Mayfield, supra, 14
Cal.4th at p. 774.)
       We next consider whether this error was prejudicial. “An instruction that omits a
required definition of or misdescribes an element of an offense is harmless only if ‘it
appears “beyond a reasonable doubt that the error complained of did not contribute to the
verdict obtained.” ’ [Citations.] ‘To say that an error did not contribute to the verdict
is . . . to find that error unimportant in relation to everything else the jury considered on
the issue in question, as revealed in the record.’ [Citation.]” (Mayfield, supra, at p. 774.)
Under the circumstances of this case, we cannot find the trial court’s failure to instruct
the jury on the meaning of “identifiable person” did not contribute to the verdict. Here,
any ambiguity in the meaning of the term was compounded by the parties’ conflicting
interpretations of the statute. We cannot say with any certainty that, in the absence of an
instruction from the court defining “identifiable person,” the jury would have rejected the
prosecutor’s argument that the statute required the People only to prove that defendant
recorded someone identifiable as a human being. Further, while we have concluded there
was substantial evidence to support the convictions, the evidence of identifiability was
not overwhelming. Some of the challenged counts presented a close case.
       Moreover, as the People acknowledge on appeal, when instructional error results
in the jury being presented with an incorrect legal theory, reversal is required unless it is
possible to determine the jury necessarily found the defendant guilty on a proper theory.
As explained in People v. Perez (2005) 35 Cal.4th 1219, 1233 (Perez), “[w]hen one of
the theories presented to a jury is legally inadequate, such as a theory which ‘ “fails to
come within the statutory definition of the crime” ’ [citations], the jury cannot reasonably

                                              26
be expected to divine its legal inadequacy. The jury may render a verdict on the basis of
the legally invalid theory without realizing that, as a matter of law, its factual findings are
insufficient to constitute the charged crime. In such circumstances, reversal generally is
required unless ‘it is possible to determine from other portions of the verdict that the jury
necessarily found the defendant guilty on a proper theory.’ [Citation.]” (Id. at p. 1233.)
       In this case, the trial court’s instructions failed to provide the jury with guidance
on the meaning of “identifiable person.” As a result, although the jury was instructed to
follow the court’s instructions on the law if an attorney’s comments on the law conflicted
with the court’s instructions, there were no instructions on “identifiable person” from the
court for the jury to follow. The lack of an instruction from the trial court made way for
the jury to be presented with an incorrect legal theory on the meaning of “identifiable
person.” Nothing in the record allows us to determine that the jury necessarily rejected
the prosecution’s untenable legal theory. (Perez, supra, 35 Cal.4th at p. 1233.)
       In sum, the jury was instructed only with the words of the statute, without an
instruction on the definition of an element of the offense. Given the particular meaning
of “identifiable person” in the statute, a definition was required. Further, we are unable
to conclude that this error was unimportant in relation to everything else the jury
considered on the issue of whether defendant secretly filmed identifiable persons in the
challenged counts. The evidence on several challenged counts was close as to whether
the victims could be identified. The jurors were then presented with two competing
arguments about the meaning of “identifiable person,” one of which was legally invalid
and lowered the prosecutor’s burden of proof. With an instruction specifying that the
People had to prove there was enough evidence to render it reasonably probable someone
could identify or recognize the victims, the jury may have concluded on some of the
charged counts that defendant did not secretly film “identifiable persons.” Under these
circumstances we must conclude the error in failing to instruct on the meaning of
“identifiable person” was prejudicial as to the challenged counts.
       The convictions on the challenged counts must be reversed. We therefore need
not consider defendant’s ineffective assistance of counsel argument.

                                              27
IV.    Modification of the Judgment
       Finally, the People contend the trial court imposed an unauthorized sentence
because the amount of custody credit awarded was incorrect, and the court failed to
impose the proper amount of penalty assessments. Defendant did not respond to these
arguments in his reply brief.12 Although we are reversing the convictions on counts 8, 9,
11, 14, and 15, and the People may elect to retry those counts, the reversal and any retrial
will not affect the custody credits already calculated and awarded. Further, defendant has
not challenged the section 243.4 (sexual battery) conviction, to which the penalty
assessments attached. Thus, we consider, and find merit in, the People’s arguments.
       A. Custody Credit
       The trial court awarded defendant 254 days of actual custody credit and 254 days
of conduct credit, for a total of 508 days of presentence custody credit. However,
defendant was arrested on March 16, 2013, and sentenced on October 31, 2013. The
court therefore should have awarded him 230 days of actual custody credit, and 230 days
of conduct credit, for a total of 460 days of presentence custody credit. (§ 4019, subd.
(f); People v. Rajanayagam (2012) 211 Cal.App.4th 42, 48.)
       B. Penalty Assessments
       In People v. Hamed (2013) 221 Cal.App.4th 928 (Hamed), the court explained the
penalty assessments applicable to a $300 base fine under section 290.3,13 which was
imposed here: “(1) a 100 percent state penalty assessment (§ 1464, subd. (a)(1)) equal to

12     The People may challenge an unauthorized sentence at any time, and may do so on
a defendant’s appeal. (People v. Smithson (2000) 79 Cal.App.4th 480, 502-503; People
v. Rowland (1988) 206 Cal.App.3d 119, 126.)

13     Penal Code section 290.3, subdivision (a) provides: “Every person who is
convicted of any offense specified in subdivision (c) of Section 290 shall, in addition to
any imprisonment or fine, or both, imposed for commission of the underlying offense, be
punished by a fine of three hundred dollars ($300) upon the first conviction or a fine of
five hundred dollars ($500) upon the second and each subsequent conviction, unless the
court determines that the defendant does not have the ability to pay the fine.” Defendant
was convicted of one count under section 243.4 (sexual battery), which is specified in
section 290, subdivision (c).

                                             28
$300; (2) a 70 percent additional penalty (Gov. Code, § 76000, subd. (a)(1)) equal to
$210; (3) a 20 percent state surcharge (§ 1465.7) equal to $60; (4) a 50 percent state court
construction penalty (Gov. Code, § 70372) equal to $150; (5) a 20 percent additional
penalty for emergency medical services (Gov. Code, § 76000.5) equal to $60; (6) a 10
percent additional DNA penalty (Gov. Code, § 76104.6, subd. (a)(1)) equal to $30; and
(7) a 30 percent additional state-only DNA penalty (Gov. former Code, § 76104.7)
equal to $90.” (Hamed, at pp. 940-941, fns. omitted.) The only difference in this case is
that state-only DNA penalty under Government Code section 76104.7, subd. (a), has
increased to 40 percent, equaling $120, instead of $90. (See also People v. Castellanos
(2009) 175 Cal.App.4th 1524, 1529 (Castellanos) [Los Angeles County Board of
Supervisors has adopted resolution authorizing imposition of Government Code,
§ 76000.5, subdivision (a)(1) penalty assessment].) Thus, the penalty assessments should
have totaled $930. Instead, the court assessed penalty assessments of only $870, without
orally pronouncing the penalties and assessments, or delineating the amounts and
statutory bases in the abstract of judgment.
       As the People acknowledge, some courts have concluded that when a fine has an
ability to pay provision, and when the reviewing court imposes penalty assessments
greater than what was originally imposed, the matter should be remanded to the trial
court for a determination of whether the defendant has the ability to pay the newly-
imposed amount. (Castellanos, supra, 175 Cal.App.4th at pp. 1531-1532; People v.
Valenzuela (2009) 172 Cal.App.4th 1246, 1249-1250 (Valenzuela).) Yet, the People urge
we follow the reasoning of the court in People v. Knightbent (2010) 186 Cal.App.4th
1105, 1112-1113, which concluded: “[N]either justice nor common sense justifies
further expense to conduct a hearing on defendant’s ability to pay, absent any indication
that [he] lacks the ability to pay,” particularly if the increased amount is minimal.
       While we might be inclined to follow this reasoning were we affirming the
judgment in its entirety, we are reversing the convictions on several counts, and the
People will have the option to retry those counts. A new sentencing hearing will be
necessary, no matter how the People elect to proceed. Thus, we find it appropriate to

                                               29
direct the trial court to conduct a hearing concerning defendant’s ability to pay the $300
section 290.3, subdivision (a) sex offender fine, “in light of his total financial
obligations,” which includes the total amount of fines and assessments as detailed above.
(Valenzuela, supra, 172 Cal.App.4th at p. 1250.) Further, “[a]s to whatever ultimate
determination is made concerning the sex offender fine and the penalty assessments,
surcharge, and construction penalty, the trial court is to actively and personally insure the
clerk accurately prepares a correct amended abstract of judgment.” (Ibid.) The abstract
of judgment should detail the amounts of and statutory basis for the base fine and each of
the penalty assessments imposed. (Hamed, at p. 940; People v. Sharret (2011) 191
Cal.App.4th 859, 864; People v. High (2004) 119 Cal.App.4th 1192, 1200.)
                                       DISPOSITION
       The judgment is reversed as to counts 8, 9, 11, 14, and 15, and the matter is
remanded for retrial on those counts. If the prosecution elects not to retry those counts,
or at the conclusion of retrial, the court shall resentence defendant, and consider the
appropriate penalty assessments at that time, determining defendant’s ability to pay.
The judgment is modified to reflect an award of 460 days of presentence custody credits
through the end of the first trial. In all other respects, the judgment is affirmed. The trial
court is directed to amend the abstract of judgment to reflect the corrected presentence
custody credits upon resentencing and forward copies to the Department of Corrections
and Rehabilitation.
       CERTIFIED FOR PUBLICATION



                                                   BIGELOW, P. J.

We concur:

                      RUBIN, J.



                      FLIER, J.

                                              30